Citation Nr: 0021294	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a heart disability.

2. Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to October 30, 
1998.  

3. Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to January 
1968, from June 1986 to August 1987 and from September 1990 
to July 1991, which includes service in the Reserves.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated March 1995, the RO granted service 
connection for PTSD and degenerative joint disease, C4-5 and 
C5-6.  A 10 percent evaluation was assigned for each of these 
disabilities, effective April 1994.  The veteran disagreed 
with the assigned ratings.  In addition, the RO denied 
service connection for a heart disability.  Subsequently, 
based on the receipt of additional evidence, including the 
reports of Department of Veterans Affairs (VA) examinations, 
the RO, by rating action in September 1996, increased the 
evaluation assigned for PTSD to 30 percent, effective April 
1994.  Thereafter, following another VA psychiatric 
examination in October 1998, the RO, in April 1999, assigned 
a 50 percent rating for PTSD, effective October 30, 1998.  

During the hearing at the RO in March 1996, the veteran 
testified that he would be satisfied with a 50 percent 
evaluation for PTSD.  Transcript, p. 3.  In AB v Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specific disability rating for the service connected 
condition, the RO and the Board are required to consider 
entitlement to all available ratings for that condition.  In 
this case, since the veteran specifically asserted that he 
would be satisfied with a 50 percent evaluation for PTSD, the 
only issue before the Board at this time concerns whether 
that rating was warranted prior to October 30, 1998.  The 
Board has, accordingly, limited the issue as set forth on the 
preceding page.

As the veteran takes issue with the initial rating assigned 
when service connection was granted for both PTSD and a 
disability of the cervical spine, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. The veteran's claim for service connection for a heart 
disability is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2. Prior to November 7, 1996, the veteran's PTSD was 
manifested by a depressed mood and mild impairment of 
memory, without evidence of hallucinations or delusions.  
It was not productive of more than definite industrial 
impairment.  

3. As of November 7, 1996, and prior to April 30, 1998, the 
veteran's PTSD was manifested by sleep impairment, a mild 
memory loss and irritability.  There was no evidence of 
panic attacks, flattened affect or impaired abstract 
thinking.

4. Prior to April 24, 1998, the veteran's cervical spine 
disability was not manifested by more than slight 
limitation of motion, including functional loss due to 
pain.  

5. The VA examination on April 24, 1998 demonstrated 
limitation of motion with pain, but the probative evidence 
does not show more than moderate limitation of motion, 
including functional loss due to pain.


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a heart 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


2. The criteria for a rating in excess of 30 percent for PTSD 
prior to April 30, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
on November 7, 1996).  

3. The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine prior to 
April 24, 1998 have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5290 (1999).

4. The criteria for a 20 percent rating for degenerative 
joint disease of the cervical spine have been met 
effective April 24, 1998.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5290 (1999); Fenderson v. West 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual background

A service department examination in February 1985 shows that 
the veteran's blood pressure readings were 120/80 and 130/90.  
He was referred for a five-day blood pressure check later 
that month, and all readings were normal.  On examination 
for the Reserves in September 1991, the heart and vascular 
system were normal.  Blood pressure was 122/88.  In November 
1991, blood pressure was 130/98.  The assessment was elevated 
blood pressure.  In July 1993, blood pressure readings were 
136/90 and 128/88.

The veteran was admitted to a private hospital in September 
1993.  It was noted that he had a known history of 
hyperlipidemia.  He was admitted through the emergency room 
with acute anterior chest pain for about one hour.  The final 
diagnosis was acute anterior myocardial infarction.  

The veteran was afforded a general medical examination by the 
VA in July 1994.  He stated that he had been under 
significant stress because of his loss of employment 
following his return from his experiences in the Persian 
Gulf, and felt that the stress of these changes contributed 
to the myocardial infarction.  Following an examination, the 
assessment was status post myocardial infarction in September 
1993, with no prior cardiac symptomatology.  The examiner 
commented that the veteran had significant stressors prior to 
the myocardial infarction, including activation from the 
Reserves for Desert Storm and the loss of employment upon his 
return.

On VA examination in June 1996, the veteran stated that he 
was not aware of any heart disease until he had a myocardial 
infarction in 1993.  He related that he had been on 
medication since then for hypertension, coronary artery 
disease and hyperlipidemia.  The assessment was coronary 
artery disease with a history of myocardial infarction in 
1993.  It was indicated that the veteran had hypertension 
since then, and was currently in good control of his blood 
pressure and had no angina or other acute cardiac symptoms 
suggestive of insufficient coronary or left ventricular 
dysfunction.  He had a smoking history back to the 1960's, as 
well as a family history of hyperlipidemia and was currently 
being treated.  The examiner commented that these, as well as 
diet, would all be factors contributing to the veteran's 
coronary artery disease.  He added that the veteran had been 
in treatment for PTSD for the last few years, with stressors 
going back to the 1960's.  The effects of these chronic 
stressors would also be one of the several factors 
contributing to coronary artery disease, as would the general 
personality factors unrelated to specific stressors.


Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  When there 
is aggravation of a nonservice-connected condition that is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for a heart disability.  It is undisputed that the 
veteran currently has cardiovascular disease.  The question 
in this case is whether it is related to service or to a 
service-connected disability.  The fact remains that a 
physician has stated that the veteran's PTSD was a factor in 
contributing to coronary artery disease.  Under the 
circumstances of this case, the Board finds that the claim 
for service connection for a heart disability is well 
grounded.  This conclusion is premised on the fact that a 
physician has opined that there is a relationship between the 
veteran's cardiovascular disease and his service-connected 
PTSD.  




Increased Ratings

The following principles apply to both claims for increased 
ratings.  The initial question before the Board is whether 
the veteran has submitted well-grounded claims as required by 
38 U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
and cervical spine disability that are within the competence 
of a lay party to report are sufficient to conclude that 
these claims are well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  All relevant evidence has been obtained, and no 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).



I.  A Rating in Excess of 50 Percent for 
PTSD Prior to October 30, 1998

Factual background

The veteran's discharge certificates reveal that he served in 
Vietnam and the Persian Gulf.  Among the medals he received 
were the Vietnam Service Medal and the Southwest Asia Service 
Medal.  

In July 1994, the veteran submitted a statement describing 
the stressors to which he was exposed in service.  

The veteran was afforded a social and industrial survey by 
the VA in July 1994.  It was noted that he was somewhat 
defensive, moderately dysphoric and moderately irritable 
throughout the interview.  The veteran appeared to have 
strong feelings of entitlement for both job security and 
financial support.  He repeatedly expressed a considerable 
level of distrust toward the government and the VA.  He 
claimed that he had had difficulties with depression since 
1991, when he was involved in Desert Storm.  These 
experiences caused him to recall his time in Southeast Asia.  
The veteran claims that intrusive recollections of Vietnam 
include his recalling how he worked one day at a time and 
waited out patiently his tour, wishing for it to be over.  
The veteran did not indicate intrusive recollections of 
traumatic experiences.  He claimed no frank flashbacks.  The 
veteran stated that he had some sleep disturbance and 
believed he had nightmares, but he did not recall them.  He 
reported that he grinded his teeth at night.  He said he 
isolated himself and avoided social activities.  The examiner 
commented that the veteran's description was unconvincing.  

The veteran also stated that he had difficulty trusting 
others, particularly people in government positions.  He had, 
to a degree, alienated himself from his family because of his 
anger and irritability.  He claimed to exhibit hypervigilant 
behaviors, although he was unconvincing to the degree to 
which this intruded or disturbed his daily life.  He reported 
that he had regular contact with a few friends.  He said he 
was quite disturbed over knowing that he would continually 
experience further decrease in status at the Reserve base.  
He felt a loss of status since he was no longer in the 
Reserves.  The examiner indicated that the veteran left the 
interview emotionally stable, and denied any suicidal 
ideation.  He was quite vague about whether he planned to 
seek counseling or treatment in the future.  

A VA psychiatric examination was conducted in February 1995.  
The examiner noted that the claims folder was reviewed.  He 
added that it was a most difficult interview due to the 
veteran's difficulty in sticking to the point.  He felt that 
the veteran was truthful.  The early part of the interview 
occasioned considerable doubt as to the nature of his 
difficulty, because of his extreme anger, his sense of 
injustice, his sense of resentment of the government and his 
sense of rage over the demise of the logging industry.  It 
was noted that the veteran was casually dressed and somewhat 
belligerent in manner, almost as if seeking a confrontation.  
What gradually emerged was a facetiousness and a cynicism and 
skepticism that were remarkable.  The veteran indicated that 
he was inclined to avoid social encounters and had alienated 
his children with his outpourings of his beliefs.  He was 
bitter as to how his life had worked out.  

The veteran complained of feelings of injustice.  He was 
mistrustful and suspicious.  He was very embittered about 
being out of service.  Attempts at deeper penetration into 
his defensive structure were met with some resistance, but it 
gradually emerged.  The examiner commented that it was his 
opinion that the veteran had PTSD, manifested by 
hypervigilance, intrusive recollections, some nightmares of 
a violent nature and a state of anger of almost all-consuming 
proportions.  He admitted to vague suicidal ideation and he 
made many utterances of a negative nature toward the state of 
the country and its leadership.  

On mental status evaluation, the veteran was oriented and 
clear in sensorium.  He was not delusional and was not 
hallucinating.  His talk was rambling, deviating from the 
point, and increasingly showed evidence of preoccupation with 
a sense of being ill-used and discarded by an unappreciative 
country.  The veteran displayed evidence of bigotry, and had 
little regard for the feelings and opinions of others.  His 
judgment was clouded by his intense preoccupation.  The 
veteran's memory and concentration showed mild impairment, 
but none of major significance.  His remote memory was good.  
He had a good fund of information.  He had a direct gaze and 
a penetrating mind that was somewhat offset by his 
preoccupations.  His mood was one of chronic depression.  
Affect was peculiarly facetious and grimly humorous.  His 
overall demeanor was non-threatening and unchallenging.  Some 
of his condition was obscured by his attributing reactions to 
a stressful military life in a somewhat disproportionate way.  
The Axis I diagnosis was PTSD, manifested by cluster symptoms 
as described, and was somewhat atypical in its presentation 
due to macho and perfectionist attitudes in the veteran.  The 
Global Assessment of Functioning score was 60.

Based on the evidence summarized above, the RO, by rating 
action in March 1995, granted service connection for PTSD and 
assigned a 10 percent rating, effective April 15, 1994.  

VA outpatient treatment records have been associated with the 
claims folder.  In March 1996, the veteran related that he 
was very angry with the government for putting him out of the 
National Guard Reserves after his myocardial infarction.  He 
reported unwanted intrusive Vietnam imagery at times, but no 
flashbacks.  It was noted that he awakened frequently at 
night with sweats at times.  He reported a longstanding 
history of irritability and a quick temper.  These had led 
him to quit many jobs.  He disclaimed any pattern of avoidant 
behavior.  No dissociative episodes were reported.  It was 
indicated that he had responded to medication for depression 
that he had started to take in January.  He had been having 
decreased energy.  He was not suicidal or hopeless.  He had 
no crying spells.  He was able to function at work.  He 
stated that the medication decreased his irritability.  A 
mental status evaluation showed that he was oriented times 
three and cooperative.  His mood was somewhat depressed, but 
there were no tears.  He displayed linear thinking without 
audio or visual hallucinations or delusions.  Judgment was 
good and insight fair.  There were no cognitive deficits.  
The impression was PTSD.  It was noted the following month 
that his wife told him that he was less irritable.  He felt 
less dysphoric.  He continued to have some problem with 
sleep.  No new problems were reported.  

By rating decision dated September 1996, the RO increased the 
evaluation assigned for PTSD to 30 percent, effective April 
15, 1994.

Additional VA outpatient treatment records show that the 
veteran was seen in August 1996 and reported recent PTSD 
symptom flare-ups.  He seemed to be sleeping well.  His mood 
was euthymic most of the time.  He was able to work.  He 
reported a lot of conflict in the work sphere.  He was 
particularly upset with the company policy of random 
breathalyzers and urine testing during non-work hours.  He 
also remained angry with the United States government.  It 
was noted in October 1996 that his mood was fairly stabilized 
on medication.  He was having occasional dreams of Vietnam.  
He spent most of the session complaining about work, but he 
was still employed.  In March 1997, it was noted that he was 
fairly stable.  There was no increase in depression or PTSD 
symptoms.  His sleep problems persisted, but he was coping.  

The veteran was afforded a VA psychiatric examination in 
October 1998.  It was reported that his medication had 
recently increased.  He stated that he had seasonal affective 
disorder and tended to get more moody and sad as the fall and 
winter months approached.  He could not get anything going.  
He was mentally lacking in energy and zeal, and described it 
as laziness.  He tended to be disillusioned by much that he 
saw around him and was skeptical and disillusioned.  He 
stated that he got along fairly well with his wife of long-
standing.  On mental status evaluation, the veteran was 
somewhat less discursive than at the time of the previous 
psychiatric examination.  He was perhaps more frustrated and 
perhaps somewhat more depressed than when seen earlier.  He 
was somewhat arrogant and opinionated, but had high self-
esteem.  He stated that neither his short or long-term memory 
was particularly good, and he was forgetful.  His 
concentration was uneven.  He saw his judgment as somewhat 
self-destructive at times.  He was gloomy about his future.  
He had a few friends and got along well with those he had.  
He denied being anxious and said that he had no attacks of 
nervousness.  

In summary, the veteran was described with some difficulty in 
the previous report and was still somewhat difficult to 
capture in words.  He appeared to have an atypical PTSD.  The 
examiner stated that the effects of the veteran's myocardial 
infarction continued and weighed on him mentally and 
emotionally, and the occupational consequences thereof did 
also.  In addition, he had lost some employment related to 
anger and impulsive pouring out of verbiage regarding 
annoying encounters.  This was thought to be an element in 
his PTSD, and led the examiner to conclude that there was 
some worsening of his condition since the previous 
evaluation.  The Axis I diagnoses were PTSD and dysthymia.  
The Global Assessment of Functioning score was 55-60.  It was 
noted that the veteran was continuing with minimal treatment 
involvement and he was on anti-depressants.

In a rating decision dated April 1999, the RO assigned a 50 
percent evaluation, effective October 30, 1998, the date of 
the VA psychiatric examination.  


Analysis 

The relevant schedular criteria with respect to psychiatric 
disorders have changed during the veteran's appeal.  

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired.                
         By reason of psychoneurotic symptoms the 
reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people.  The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1999).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  It is noted that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  The Board concludes, 
therefore, that the veteran is not prejudiced by the 
application of O.G.C. Prec. 9-93.  

In addition, the Board notes that in VA O.G.C. Prec. Op. No. 
3-200 (April 10, 2000), the General Counsel concluded that 
when a provision of the VA rating schedule is amended during 
the course of a claim for an increased rating, under that 
provision is amended, the Board should determine whether the 
intervening change is more favorable to the veteran; if so, 
the Board should apply that provision to rate the disability 
from and after, the effective date of the regulatory change; 
and the Board should apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  With these considerations in mind, 
the Board will address the merits of the claim at issue.

The Board notes that a 10 percent rating was assigned 
effective April 15, 1994, and that this was subsequently 
increased to 30 percent, effective the same date.  Since the 
veteran has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson, 12 Vet. App. 119.

As noted above, the RO initially assigned a 10 percent rating 
for PTSD.  This was based on the report of a VA social and 
industrial survey, as well as the findings recorded on a VA 
psychiatric examination in February 1995.  It is clear that 
the veteran was depressed and he had some insight into his 
condition.  The veteran was preoccupied and this interfered 
with his judgment.  The Board points out that during the 
social and industrial survey, the Board acknowledged that he 
maintained contact with some friends.  He is also in a stable 
marriage of many years duration. 

The veteran received outpatient treatment from the VA in 1996 
and 1997.  These records show that he was very angry in March 
1996.  He was irritable and had difficulty sleeping.  It is 
significant to note that he stated that he had responded to 
the medication he had started earlier that year.  This 
statement was supported by his spouse who, the veteran said 
in April 1996, confirmed that he was less irritable.  These 
records indicate that the veteran was not suicidal and was 
fully oriented.  Additional records in October 1996 and March 
1997 reflect the fact that the veteran continued to be 
employed, and he was reported to be stable.  

In the opinion of the Board, the veteran's symptoms of PTSD 
were not productive of than definite industrial impairment 
prior to November 7, 1996.  Similarly, the absence of such 
symptoms as significant memory impairment and panic attacks 
leads the Board to conclude that a higher rating is also not 
warranted under the regulations effective November 7, 1996.  
While the veteran did report some problems at work, the fact 
remains that he maintained his employment.  It was not until 
the October 1998 VA psychiatric examination that symptoms 
warranting a 50 percent rating for PTSD were demonstrated.  
The Board finds that the medical evidence is of greater 
probative value than the veteran's statements regarding the 
severity of his service-connected psychiatric disability.  
Accordingly, the weight of the evidence is against the claim 
for a rating in excess of 30 percent for PTSD prior to 
October 30, 1998.

II.  An Increased Rating for Degenerative 
Joint Disease of the Cervical Spine 

Factual background

The service medical records show that the veteran was seen in 
September 1986 and complained of a "stiff neck."  It was 
recurrent for two months and there was no known acute trauma.  
The veteran related the gradual onset of a dull ache starting 
at C7 and radiating up the paraspinal muscles to the base of 
the skull.  He had been seen the previous July, with a 
diagnosis of myofascial spasm, and he was treated with 
medication.  Following an examination, the assessment was 
myofascitis versus cervical arthritis.  An X-ray of the 
cervical spine in September 1986 revealed slight disk space 
narrowing at C4-5 with marginal osteophyte formation of C4-5 
and C5-6.  No neuroforaminal compromise was evident.  There 
was no acute bone injury or alignment abnormalities 
appreciated.  

On VA Agent Orange examination in August 1994, the veteran 
related a history of neck pain in service.  It was indicated 
that this resolved, and he had no further neck problems.  He 
had no complaints pertaining to the neck.  He had no 
radiculopathy or other associated symptoms.  An examination 
revealed full range of motion of the cervical spine.  He had 
some discomfort in the extremes of flexion, extension and 
lateral flexion, bilaterally.  There were no changes in the 
paraspinal musculature in the cervical region.  The 
assessment was neck pain in 1986 and 1987, as described, with 
no ongoing neck problems.  The examiner noted that the 
veteran had some discomfort in the extremes of motion of the 
neck on examination, but otherwise, there were no remarkable 
findings.  The veteran seemed to have a mild positional 
cervical strain, although it seemed to be well-managed 
conservatively at the present time.

Based on the evidence summarized above, the RO, by rating 
action in March 1995, granted service connection for 
degenerative joint disease, C4-5 and C5-6, and assigned a 10 
percent evaluation under the provisions on Diagnostic Codes 
5290 and 5003.  

A VA general medical examination was conducted in June 1996.  
The veteran reported progressive problems with his neck since 
the onset of pain in 1986.  He stated that he began having 
problems with radiculopathy in 1995, in alternating upper 
extremities.  He had radiculopathy in the upper arms, with 
some numbness down into the fingers, and this occurred every 
two to three months, usually with exertion of the neck.  The 
veteran tended to avoid strenuous exertion of the neck 
because of this.  He took Motrin every couple of months 
because of neck pain.  On examination, the veteran had normal 
posture and gait.  He was able to dress and undress without 
difficulty.  He had full range of motion of the neck, with 60 
degrees of flexion and extension.  Lateral flexion was to 40 
degrees in either direction and rotation was to 55 degrees in 
either direction.  He had discomfort at the extremes of 
motion.  No crepitus was noted.  The assessment was 
intermittent neck pain, progressive since 1986, suggestive of 
chronic cervical strain, with mild early degenerative 
disease.  

The veteran was afforded a VA examination of the spine on 
April 24, 1998.  He complained of neck pain on a daily basis, 
for which he took Ibuprofen at least every other day.  The 
pain was exacerbated by any strenuous exertion.  He avoided 
all overhead work, and avoided any activities that involved 
recurrent bending or twisting of the neck.  He had no 
significant problems with radiculopathy in the upper 
extremities.  He had no other medications for this.  It was 
also indicated that he had no other evaluations or treatments 
for it.  He had no other associated symptoms.  An examination 
disclosed that the veteran did not seem to guard the neck 
when he walked, sat, stood, dressed or undressed, other than 
mild increased discomfort when removing his tee shirt.  He 
had mild increased paraspinal muscular tone throughout the 
cervical region, with minimal tenderness.  He could flex his 
neck to about 60 degrees, extend to 55 degrees, laterally 
flex to 40 degrees to the left and to 35 degrees to the 
right, and he could rotate 55 degrees in either direction.  
The veteran had mild discomfort, particularly with leftward 
flexion and leftward rotation.  He had normal reflexes and 
normal sensory and motor functioning in the upper 
extremities.  The assessment was degenerative joint disease 
of the cervical spine with progressive pain.  He continued to 
have mild progression of his symptoms and currently was 
having pain on a daily basis and it required Ibuprofen at 
least every other day, and precluded any overhead work or 
strenuous exertion of the neck.  The examiner also stated 
that no symptoms of clear or significant radiculopathy were 
present, and there were no neurological abnormalities in the 
upper extremities.  Finally, the examiner indicated that the 
veteran had mild impaired range of motion and pain with 
movement of the neck.  

Analysis 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 20 percent evaluation will be assigned for moderate 
limitation of motion of the cervical spine.  When slight, a 
10 percent evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

The veteran asserts that an increased rating is warranted for 
his cervical spine.  The record shows that the veteran has 
been afforded several examinations during the course of his 
appeal.  

The medical examinations performed prior to the April 1998 VA 
examination do not support entitlement to a rating in excess 
of 10 percent.  In fact, during the VA examination in August 
1994, the veteran related only a history of neck pain in 
service.  He indicated that this resolved and he had no 
further complaints pertaining to the neck, including 
radiculopathy or other associated symptoms.  There were also 
no changes in the paraspinal musculature in the cervical 
region.  The veteran had full range of motion of the cervical 
spine at that time, although he had discomfort in the 
extremes of flexion, extension and lateral flexion, 
bilaterally.  Likewise, during the VA medical examination in 
June 1996 the veteran had full range of motion of the neck, 
with 60 degrees of flexion and extension, lateral flexion to 
40 degrees, bilaterally, and rotation to 55 degrees, 
bilaterally.  However, the veteran again complained of having 
discomfort at the extremes of motion.  In addition, the 
veteran complained of periodic episodes of radiculopathy in 
his upper extremities.  Also, X-ray examination completed 
during the June 1996 examination showed that there were 
degenerative changes of the lumbar spine.  

The range of motion findings alone would not support 
entitlement to a compensable rating because both examiners 
concluded that there was full range of motion of the cervical 
spine.  However, the Board has also considered whether 
factors including functional impairment due to pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would 
warrant a higher rating.  See Spurgeon, 10 Vet. App. 194; and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  Since these 
examination findings indicate that the veteran had pain at 
the extremes of motion and episodes of radiculopathy in his 
upper extremities, which caused him to avoid strenuous 
exertion of the neck, they support a finding of slight 
limitation of motion when accounting for functional loss.  
The Board also notes that the veteran would be entitled to a 
10 percent rating even if this evidence did not support a 
finding of limitation of motion.  Since the X-ray evidence 
shows degenerative changes of the cervical spine, a 10 
percent evaluation would be applicable in the absence of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.

The Board finds that prior to April 24, 1998, the veteran's 
cervical spine disability was not manifested by more than 
slight limitation of motion, including functional loss due to 
pain.  The Board concludes that the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
cervical spine prior to April 24, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5290.  

The VA medical examination performed in April 1998 supports 
entitlement to a rating of 20 percent.  The examination 
findings show a slight reduction in range of motion of the 
cervical spine when compared with the prior examination 
findings.  He could flex his neck to about 60 degrees, extend 
to 55 degrees, laterally flex to 40 degrees to the left and 
to 35 degrees to the right, and he could rotate 55 degrees in 
either direction.  This shows a mild reduction in extension 
and lateral flexion to the right.  Although the veteran 
denied having significant problems with radiculopathy in the 
upper extremities, he reported an increase in functional 
limitations with activities and he now indicated that pain 
was exacerbated by any strenuous exertion.  He also avoided 
all overhead work and any activities involving recurrent 
bending or twisting of the neck.  Since these examination 
findings indicate that the veteran had at least slight 
limitation of motion and increased pain, which further 
curtailed his physical activities, they support a finding of 
moderate limitation of motion when accounting for functional 
loss.  However, these findings do not support a rating for 
severe impairment.  The examiner noted that the veteran did 
not seem to guard the neck when he walked, sat, stood, 
dressed or undressed, other than mild increased discomfort 
when removing his tee shirt.  He had mild increased 
paraspinal muscular tone throughout the cervical region with 
only minimal tenderness.  He had normal reflexes and normal 
sensory and motor functioning in the upper extremities.  In 
fact, the examiner stated that no symptoms of clear or 
significant radiculopathy were present, and there were no 
neurological abnormalities in the upper extremities.  

The Board finds that the April 1998 VA examination 
demonstrates limitation of motion with pain causing moderate 
limitation of motion, but the probative evidence does not 
show more than moderate limitation of motion, including 
functional loss due to pain.  The Board concludes that the 
criteria for a 20 percent rating for degenerative joint 
disease of the cervical spine have been met.  38 U.S.C.A. 
§§ 1155, 5107(a); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5290.  This rating is warranted effective April 24, 1998, the 
date of the VA examination.  Fenderson, 12 Vet. App. at 119.  


ORDER

The claim for service connection for a heart disability is 
well grounded.  An increased rating for PTSD is denied.  An 
increased rating for degenerative joint disease of the 
cervical spine is denied prior to April 24, 1998.  A 20 
percent evaluation for degenerative joint disease of the 
cervical spine is granted, effective April 24, 1998, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.  


REMAND

In view of the Board's conclusion that the veteran's claim of 
entitlement to service connection for a heart disability is 
well grounded, further action by the RO is required for 
consideration of the merits of such a claim, as set forth 
below.

The Board notes that the veteran had a period of active duty, 
as well as service with the Reserves.  It appears that all 
his service medical records have not been obtained.  In this 
regard, there are no service medical records from his initial 
period of service in the 1960's.  

In addition, the Board points out that the veteran is 
claiming service connection for a heart disability on either 
direct, presumptive or secondary bases.  In Allen v. Brown, 7 
Vet. App. 439 (1995), an en banc Court held that 
"disability" as set forth in 38 U.S.C.A. § 1110 "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Thus, when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Thus, the question currently before the Board is whether the 
veteran's service-connected PTSD caused or aggravated the 
veteran's heart disability.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should attempt to obtain all the 
veteran's service medical records.  

2. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his heart 
disability at any time following his 
discharge from service.  After securing 
the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

3. The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and extent of his heart 
disability.  After the physical 
examination and a review of the 
veteran's medical records, the 
examiner should be requested to 
furnish an opinion concerning whether 
it is at least as likely as not that 
the veteran's heart disability is 
related to service or if PTSD caused 
his heart condition or aggravated it 
beyond its normal course.  If the PTSD 
caused an increase in the severity of 
the cardiovascular disease, the 
examiner should specify the extent to 
which the disability was aggravated.  
The examiner should set forth the 
rationale for all opinions expressed.  
The report of the examination and the 
examiner's opinion should be 
associated with the veteran's claims 
folder.  All necessary tests should be 
performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 


The veteran has the right to submit additional evidence and 
argument on the matter the Board remands to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 



